Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 01, 2022

The Court of Appeals hereby passes the following order:

A22A0842. GUILLERMINA BENITEZ v. AUNDREA LEE.

      Aundrea Lee filed a complaint against Guillermina Benitez in magistrate court,
asserting a claim of property damage. After an adverse ruling, defendant Benitez
appealed to the superior court, which entered a judgment in favor of the plaintiff.
Benitez then filed this direct appeal. The plaintiff-appellee has filed a motion to
dismiss, arguing that the trial court’s order is not directly appealable. We agree.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Benitez was required to follow the discretionary appeal
procedure to obtain review of the superior court’s order. See OCGA § 5-6-35 (a) (11).
“Compliance with the discretionary appeals procedure is jurisdictional.” Hair
Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903 (862 SE2d 564) (2021)
(punctuation omitted). Benitez’s failure to follow this procedure deprives us of
jurisdiction to consider this direct appeal. Id. Accordingly, the motion to dismiss is
GRANTED and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/01/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.